GEATHERS, J.,
dissenting.
I would affirm King’s conviction because the non -Lyle13 evidence of King’s guilt was overwhelming. Victim’s grandson saw King point the gun at Victim immediately prior to the gun’s discharge. After shooting Victim, King pistol-whipped Wife, pointed the gun at Cousin’s chest, and hung up the telephone Wife was using to speak to a 911 operator. When the 911 operator called back, King told the operator one of his homeboys shot Victim. When King learned police had arrived at the home, he fled the home and attempted to hide from police. King initially told police that McLaughlin shot Victim; *114only in his second statement to police did he allege that he shot Victim by accident.
Therefore, any possible error in admitting the Lyle evidence was harmless beyond a reasonable doubt. See State v. Gillian, 373 S.C. 601, 609-10, 646 S.E.2d 872, 876 (2007) (finding that the admission of the specifics of the defendant’s prior bad act in violation of Rule 403, SCRE, was harmless because the defendant’s guilt was proven by other competent evidence “such that no other rational conclusion can be reached”); State v. Keenon, 356 S.C. 457, 459, 590 S.E.2d 34, 35 (2003) (holding the trial court erred in allowing the State to present evidence of multiple prior convictions “without first weighing the prejudicial effect against the probative value” but finding the error harmless “because of the overwhelming evidence of petitioner’s guilt”); State v. Brooks, 341 S.C. 57, 62-63, 533 S.E.2d 325, 328 (2000) (holding whether the improper introduction of prior bad acts is harmless requires the appellate court to review “the other evidence admitted at trial to determine whether the defendant’s ‘guilt is conclusively proven by competent evidence, such that no other rational conclusion could be reached’ ” (quoting State v. Parker, 315 S.C. 230, 234, 433 S.E.2d 831, 833 (1993))); State v. Adams, 354 S.C. 361, 381, 580 S.E.2d 785, 795 (Ct.App.2003) (“[A]n insubstantial error not affecting the result of the trial is harmless where ‘guilt has been conclusively proven by competent evidence such that no other rational conclusion can be reached.’ ” (quoting State v. Bailey, 298 S.C. 1, 5, 377 S.E.2d 581, 584 (1989)), cert. denied, (2004)); id. (concluding even if the admission of evidence of an initial burglary of the victim’s house violated Lyle, it did not affect the evidence that supported the defendant’s guilt in the subsequent burglary).

. See State v. Lyle, 125 S.C. 406, 416, 118 S.E. 803, 807 (1923) (holding evidence of the defendant's other crimes or wrongs is generally not admissible to prove his propensity to commit the charged offense, but may be admissible to show motive, identity, common scheme or plan, absence of mistake or accident, or intent).